People v Carter (2021 NY Slip Op 00339)





People v Carter


2021 NY Slip Op 00339


Decided on January 21, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 21, 2021

110884

[*1]The People of the State of New York, Respondent,
vRichard Carter, Appellant.

Calendar Date: January 4, 2021

Before: Clark, J.P., Mulvey, Aarons, Pritzker and Reynolds Fitzgerald, JJ.


Todd G. Monahan, Schenectady, for appellant.
David J. Clegg, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered September 26, 2018, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to the reduced charge of attempted promoting prison contraband in the first degree and waived his right to appeal. Defendant, a second felony offender, was sentenced in accordance with the terms of the plea agreement to a prison term of 1½ to 3 years, to run consecutively to the sentence he was currently serving. Defendant appeals.
We affirm. The sole contention raised by defendant — that the sentence imposed is harsh and excessive — is precluded by his unchallenged waiver of the right to appeal (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Allen, 181 AD3d 1093, 1094 [2020]; People v Brickhouse, 181 AD3d 1057, 1057 [2020], lv denied 35 NY3d 1025 [2020]).
Clark, J.P., Mulvey, Aarons, Pritzker and Reynolds Fitzgerald, JJ., concur.
ORDERED that the judgment is affirmed.